Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 23.3 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Wells Fargo & Company We consent to the incorporation by reference in the Post-Effective Amendment No.1 on Form S-8 to Registration Statement on Form S-4 of Wells Fargo & Company (Registration No. 333-154879) of our reports dated February 25, 2008, with respect to the consolidated balance sheets of Wachovia Corporation and Subsidiaries (Wachovia) as of December 31, 2007 and 2006, and the related consolidated statements of income, changes in stockholders equity, and cash flows for each of the years in the three-year period ended December 31, 2007, and the effectiveness of internal control over financial reporting as of December 31, 2007, which reports appear in the Form 8-K of Wells Fargo & Company dated October 30, 2008 (amended on Form 8-K/A filed November 21, 2008). Our report on the aforementioned consolidated financial statements, dated February 25, 2008, refers to Wachovias change in the method of accounting for income tax uncertainties, leveraged leases, hybrid financial instruments, collateral associated with derivative contracts and life insurance in 2007 and refers to a change in the method of accounting for mortgage servicing rights, stock-based compensation and pension and other postretirement plans in 2006. /s/ KPMG LLP Charlotte, North Carolina January 2, 2009
